DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 20160152767) in view of Feng et al (Designed synthetic strategy toward poly(isosorbide terephthalate) copolymers: A combination of temporary modification, transesterification, cyclization and polycondensation, Polymer Chemistry, Volume 1, , pages 1-10), cited in IDS.

Oh teaches a bio-based polycarbonate ester comprising: (i) Repeating Unit 1 obtained 
from a condensation reaction of 1,4:3,6-dianhydrohexitol and a carbonate;  and 
(ii) Repeating Unit 2 obtained from a condensation reaction of 1,4:3,6-dianhydrohexitol and 1,4-cyclohexanedicarboxylate:

    PNG
    media_image1.png
    139
    639
    media_image1.png
    Greyscale


Regarding claims 2-4 and 9, Oh teaches that bio-based polycarbonate ester above can be useful in various applications such as glass alternative for automobile, optical lens and film, feeding bottle, food container, etc. (see 0018).

Oh does not teach a repeating unit of Formula 3. The reference discloses that the presence of terephthalic acid (TPA) residue in macromolecule is desirable for improving of thermostability, but it requires an additional activation of either diacid or alcohol.  


Feng develops a well-designed approach to address the low reactivity problem between Is and TPA by establishing an alkylene carbonate unit as a temporary chain linker and present a new series of high number-molecular-weight PIT copolymers, namely polyisosorbide carbonate-co-isosorbide terephthalate)s (PICTs) (Scheme 1) (see page 2).

Introduction of TPA units into polycarbonate leads to higher Glass Transition Temperature (within the range of 167 to 193C, while achieving a moderate weight average molecular weight between 34100 and 43200 Daltons (see Table 1 at page 3).

Therefore, it would have been obvious to a person of ordinary skills in the art to introduce terephthalic acid (TPA) residue in Oh’s macromolecule in order to increase its thermostability.

Note that Oh and Feng do not clearly teach claimed Tg and MI values. 

However, since Oh’s polymer, modified with Feng and Applicant’s copolycarbonate have the same structures (i.e. include fragments of Formulas 1-3), their physical properties are expected to be within the same range. 
. 

Claims 2-9  are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Feng as applied to claims 1-5, 9-10 and 12 above, and further in view of Oda et al (US 20100216914).

Oh and Feng fail to teach such application as a display part, an aviation part and a machine part.

Oda teaches process for the preparation of a polycarbonate containing a plant-derived component, formed from dianhydrohexitol compound (see 0052), diphenyl carbonate and diol (see 0213).

Oda teaches a broad range of applications, including electric, electronic fields, a member for a liquid crystal display and a connector, a head light, a medical identification plate, a drink water tank and many other areas of use (see 0078).

Thus, Oda covers limitations of claims 2-6 and 8-9. 

Note that Oda fails to teach the content of claim 7 (i.e. use of the polycarbonate in aviation part). However, it would have been obvious to a person of ordinary skills in the art to use the Oda’s polycarbonate in aviation, since it is suitable in the areas of electric, electronic, machinery and optical applications, which used in aviation industry.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 
Therefore, it would have been obvious to a person of ordinary skills in the art to use Oh’s polymers Oda’s applications, since it is a known material based on its suitability for its intended use.

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Search for prior art does not result in a bio-based polycarbonate comprising units of 1-3 with specific ratio. 
The closest prior art is represented by Oh and Feng.
Oh teaches a polycarbonate, which comprises units 1 and 2 and Feng discloses a polymer comprising units of 1 and 3. 
However, the references above fail to teach a polycarbonate comprising units of 1-3 at a specific ratio. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765